2/24/2021            Case: 1:21-cv-00496-DCN         Doc
                                     Case Details - Lake   #: 1-1
                                                         County Clerk Filed:    03/02/21
                                                                      of Courts eServices      1 of 20.
                                                                                          / CourtView       PageID
                                                                                                      Justice Solutions #: 5

 21CV000107 REO, BRYAN ANTHONY vs . NATIONAL GAS & ELECTRIC LLC
 et al JPO

   Case Type:
   (CV) CIVIL
   Case Status:
   Open
   File Date:
   01/27/2021
   DCM Track:

   Action:
   CIVIL
   Status Date:
   01/27/2021
   Case Judge:
   O'DONNELL, JOHN P.
   Next Event:




   All Information    Party   Docket


      Docket Information
     Date            Docket Text
     01/27/2021 Initial civil action deposit.
     01/27/2021 Complaint, case designation sheet, pre-trial order, filed.
     01/28/2021 Clerk fees copies for service
     01/28/2021 Issue Date: 01/28/2021
                Service: Summons and all pleadings listed - FedEx
                Method: FEDEX


                      NATIONAL GAS & ELECTRIC LLC
                      12140 WICKHESTER LANE
                      SUITE 100
                      HOUSTON, TX 77079
                      Tracking No: 783113145599


                      BALTIMORE GAS AND ELECTRIS COMPANY
                      2 CENTER PLAZA
                      110 WEST FAYETTE STREET
                      BALTIMORE, MD 21201
                      Tracking No: 783113148039

     02/01/2021 FEDEX SERVICE DELIVERED
                 Method : FEDEX
                 Issued : 01/28/2021
                 Service : Summons and all pleadings listed - FedEx
                 Served : 02/01/2021
                 Return : 02/01/2021
                 On     : NATIONAL GAS & ELECTRIC LLC
                 Signed By : K.BOLDEN

                      Reason : FedEx Delivered
                      Comment : 02/01/2021 9:48 am: Delivered

                      Tracking #: 783113145599




                                                                                                                         A
https://phoenix.lakecountyohio.gov/eservices/searchresults.page?x=*BwHpI3Z85dGGe4zX47wRMXxc9MFV-7yxACFYPo9*6cis30bvK3UiKwCRd3TK-…   1/2
2/24/2021          Case: 1:21-cv-00496-DCN         Doc
                                   Case Details - Lake   #: 1-1
                                                       County Clerk Filed:    03/02/21
                                                                    of Courts eServices      2 of 20.
                                                                                        / CourtView       PageID
                                                                                                    Justice Solutions #: 6

     Date         Docket Text
     02/01/2021 FEDEX SERVICE DELIVERED
                 Method : FEDEX
                 Issued : 01/28/2021
                 Service : Summons and all pleadings listed - FedEx
                 Served : 02/01/2021
                 Return : 02/01/2021
                 On     : BALTIMORE GAS AND ELECTRIS COMPANY
                 Signed By : P.JENKINS

                    Reason : FedEx Delivered
                    Comment : 02/01/2021 11:06 am: Delivered

                    Tracking #: 783113148039
     02/15/2021 Plaintiffs Notice of Voluntary Dismissal without prejudice as to defednant National Gas and Electric LLC, certificate of service
                Attorney: REO, BRYAN ANTHONY (0097470)




https://phoenix.lakecountyohio.gov/eservices/searchresults.page?x=*BwHpI3Z85dGGe4zX47wRMXxc9MFV-7yxACFYPo9*6cis30bvK3UiKwCRd3TK-…                  2/2
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 3 of 20. PageID #: 7
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 4 of 20. PageID #: 8
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 5 of 20. PageID #: 9
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 6 of 20. PageID #: 10
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 7 of 20. PageID #: 11
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 8 of 20. PageID #: 12
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 9 of 20. PageID #: 13
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 10 of 20. PageID #: 14
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 11 of 20. PageID #: 15
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 12 of 20. PageID #: 16
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 13 of 20. PageID #: 17
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 14 of 20. PageID #: 18
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 15 of 20. PageID #: 19
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 16 of 20. PageID #: 20
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 17 of 20. PageID #: 21
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 18 of 20. PageID #: 22
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 19 of 20. PageID #: 23
Case: 1:21-cv-00496-DCN Doc #: 1-1 Filed: 03/02/21 20 of 20. PageID #: 24
